Case 1:19-cv-01031-RGA-SRF Document 30 Filed 11/21/19 Page 1 of 16 PageID #: 861




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

     NEXSTEP, INC., a Delaware Corporation,            )
                                                       )
                    Plaintiff,                         )
                                                       )
             v.                                        )
                                                       )    C.A. No. 19-1031-RGA-SRF
     COMCAST CABLE                                     )
     COMMUNICATIONS, LLC a Delaware                    )
     Limited Liability Company                         )
                                                       )
                    Defendant.                         )
                                                       )



                            [PROPOSED] RULE 16 SCHEDULING ORDER
                   ~\-
            This~\ day of     Nov, , 20_d, the Court having conducted an initial Rule 16 scheduling
    and planning conference pursuant to Federal Rule of Civil Procedure l 6(b) and Local Rule 16.1

    on October 28, 2019, and the parties having determined after discussion that the matter cannot

    be resolved at this juncture by settlement, voluntary mediation, or binding arbitration;

            IT IS ORDERED that:

            1.     Joinder of Other Parties and Amendment of Pleadings. All motions to join

    other parties, and to amend or supplement the pleadings shall be filed on or before February 28,

    2020.

            2.     Discovery. All fact discovery in this case shall be initiated so that it will be

    completed on or before December 4, 2020. Unless otherwise ordered by the Court, the

    limitations on discovery set forth in Local Rule 26.1 shall be strictly observed.

                   a.    Rule 26(a)(l) Initial Disclosures. The parties shall make their initial

    disclosures pursuant to Federal Rule of Civil Procedure 26(a)(l) on November 15, 2019.
Case 1:19-cv-01031-RGA-SRF Document 30 Filed 11/21/19 Page 2 of 16 PageID #: 862




                    b.   E-Discovery. The parties are continuing to meet and confer on the

    appropriate cope of electronic discovery.

                    c.   Document Production. Document production shall be substantially

    completed by July 22, 2020.

                    d.   Interrogatories. A maximum of 25 interrogatories shall be served by each

    side.

                    e. Contention Interrogatories. In the absence of agreement among the parties,

    contention interrogatories, if filed, shall first be addressed by the party with the burden of proof

    no later than the date established for the completion of document production, with the responsive

    answers due within thirty (30) days thereof. The adequacy of all such interrogatory answers shall

    be judged by the level of detail each party provides; i.e., the more detail a party provides, the

    more detail a party shall receive.

                    f.   Requests for Admission. A maximum of 25 requests for admission shall be

    served by each side. Requests for Admission that a document is authentic and a business record

    do not count against this total.

                    g.   Depositions.

                            1.    Timing. In the absence of agreement among the parties or by order of

    the court, no deposition (other than those noticed under Fed. R. Civ. P. 30(b)(6)) shall be

    scheduled prior to the completion of substantial document production.

                            11.   Limitation on Hours for Deposition Discovery. Each side is limited to

    a maximum of70 hours for taking fact depositions. Defendant may take the Rule 30(b)(l)

    deposition of Mr. Stepanian, the named inventor of the Asserted Patents, for up to 14 hours, in

    his capacity as an individual witness under Rule 30(b)(1 ), with additional time to the extent he is




                                                     -2-
Case 1:19-cv-01031-RGA-SRF Document 30 Filed 11/21/19 Page 3 of 16 PageID #: 863




    designated on behalf of Plaintiff under Rule 30(b)(6), which will count against Defendant's 70

    hour limit for taking fact depositions.

                            m.     Location of Depositions. Any party or representative (officer,

    director, or managing agent) of a party filing a civil action in this district court must ordinarily be

    required, upon request, to submit to a deposition at a place designated within this district.

    Exceptions to this general rule may be made by order of the Court. A defendant who becomes a

    counterclaimant, cross-claimant, or third-party plaintiff shall be considered as having filed an

    action in this Court for the purpose of this provision.

                    h.   Disclosure of Expert Testimony.

                            1.    For the party who has the initial burden of proof on the subject matter,

     the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before January 21,

     2021.

                            11.   The supplemental disclosure to contradict or rebut evidence on the

    same matter identified by another party is due on or before February 24, 2021.

                            m.     Reply expert reports from the party with the initial burden of proof

    are due on or before March 24, 2021.

                            1v.    No other expert reports will be permitted without either the consent

    of all parties or leave of the Court. All expert discovery shall be completed by April 28, 2021.

    Along with the submissions of the expert reports, the parties shall advise of the dates and times

    of their experts' availability for deposition.

                    i.   Objections to Expert Testimony. To the extent any objection to expert

    testimony is made pursuant to the principles announced in Daubert v. Merrell Dow Pharm., Inc.,

    509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be made by




                                                      -3-
Case 1:19-cv-01031-RGA-SRF Document 30 Filed 11/21/19 Page 4 of 16 PageID #: 864




    motion no later than and no more than ten days before the deadline for dispositive motions set

    forth herein, unless otherwise ordered by the Court.

                     J.   Fact Witnesses to be Called at Trial.

                              1.     Within one (1) month following the close of expert discovery, each

    party shall serve on the other party a list of each fact witness (including any expert witness who

    is also expected to give fact testimony), who has previously been disclosed during discovery and

    that it intends to call at trial.

                              11.    Within one (1) month of receipt of such fact witness list, each party

    shall serve a list of each rebuttal fact witness that it intends to call at trial.

                              iii.   The parties shall have the right to depose any such fact witnesses

    who have not previously been deposed in this case. Such deposition shall be held within one (1)

    month after service of the list ofrebuttal fact witnesses and shall be limited to twenty (20) hours

    per side in the aggregate unless extended by agreement of the parties or upon order of the court

    upon good cause shown.

                     k.   Discovery Matters and Disputes Relating to Protective Orders.

                              1.        Should counsel find they are unable to resolve a discovery matter

    or those other matters covered by this paragraph, 1 the moving party (i.e., the party seeking relief

    from the Court) shall file a "[Joint] Motion for Teleconference To Resolve [Protective Order or

    Discovery] Dispute." The suggested text for this motion can be found in Magistrate Judge

    Fallon's section of the Court's website in the "Forms" tab, under the heading "Discovery

    Matters-Motion to Resolve Discovery Disputes."




     1
      Counsel are expected to verbally discuss the issues/concerns before seeking the Court's
    intervention.


                                                         -4-
Case 1:19-cv-01031-RGA-SRF Document 30 Filed 11/21/19 Page 5 of 16 PageID #: 865




                           11.     The Court will thereafter order a discovery telephone conference

    and deadlines for submissions. On the date set by the Court, generally not less than seventy-two

    (72) hours prior to the conference, excluding weekends and holidays, the party seeking relief

    shall file with the Court a letter, not to exceed four (4) pages, in no less than 12-point font,

    outlining the issues in dispute and its position on those issues. This submission shall include a

    proposed order, attached as an exhibit, setting out the nature of the relief requested.

                           111.    On the date set by the Court, generally not less than forty-eight

    (48) hours prior to the conference, excluding weekends and holidays, any party opposing the

    application for relief may file a letter, not to exceed four (4) pages, in no less than 12-point font,

    outlining that party's reason for its opposition.

                           1v.     Two (2) courtesy copies of the letters are to be hand delivered to

    the Clerk's Office within one hour of e-filing. All courtesy copies shall be double-sided.

                           v. Should the Court find further briefing necessary upon conclusion of the

    telephone conference, the Court will order it.

                           vn.     Disputes or issues regarding protective orders, or motions for

    extension of time for briefing case dispositive motions which are related to discovery matters are

    to be addressed in accordance with this paragraph.

           3.      Narrowing of the Asserted Claims and Prior Art References

                       a. By no later than March 13, 2020, Plaintiff shall serve a First Election of

                           Asserted Claims, which shall identify no more than 50 claims total. 2




    2
     The asserted claim election does not prevent Plaintiff from referring to other patents or claims
    solely for background purposes or to show the ongoing innovation that Plaintiff is continuing to
    develop.



                                                        -5-
Case 1:19-cv-01031-RGA-SRF Document 30 Filed 11/21/19 Page 6 of 16 PageID #: 866




                       b. By no later than April 24, 2020, Defendant shall serve a First Election of

                            Prior Art, which shall be limited to 120 prior art references and no more

                            than 250 prior art arguments. 3

                       c. By no later than November 20, 2020, Plaintiff shall serve a Second

                            Election of Asserted Claims, which shall identify no more than 25 claims

                            total.

                       d. By no later than December 21, 2020, Defendant shall serve a Second

                            Election of Prior Art, which shall be limited to no more than 60 prior art

                            references, with no more than 100 prior art arguments.

                       e. On or before July 23, 2021, Plaintiff shall serve a Final Election of

                            Asserted Claims, which shall identify no more than 10 claims total.

                       f.   On or before August 6, 2021, Defendant shall serve a Final Election of

                            Prior Art, which shall be limited to no more than 20 prior art references

                            and no more than 20 prior art arguments.


           4.      Application to Court for Protective Order. Counsel agree it will be necessary

    to apply to the Court for a protective order specifying terms and conditions for the disclosure of

    confidential information. Counsel have conferred and attempted to reach an agreement on a

    proposed form of order and will submit it to the Court within fourteen (14) days of the entry of

    this Order. Should counsel be unable to reach an agreement on a proposed form of protective

    order, counsel must follow the provisions of Paragraph 2(k) above.


    3
      The prior art election requirements set forth herein do not require election or disclosure of
    references relied on solely for background purposes or to show the state of the art. The prior art
    election requirements set forth herein apply only to references that Defendant utilizes to show the
    existence of claim limitations in furtherance of Defendant's anticipation and/or obviousness
    analyses.


                                                    -6-
Case 1:19-cv-01031-RGA-SRF Document 30 Filed 11/21/19 Page 7 of 16 PageID #: 867




            Any proposed protective order should include the following paragraph:

                    Other Proceedings. By entering this order and limiting the
                    disclosure of information in this litigation, the Court does not
                    intend to preclude another court from finding that information may
                    be relevant and subject to disclosure in another case. Any person or
                    party subject to this order who in other proceedings becomes
                    subject to a motion to disclose another party's information
                    designated "confidential" [the parties should list any other level of
                    designation, such as "highly confidential," which may be provided
                    for in the protective order] pursuant to this order shall promptly
                    notify that party of the motion so that party may have an
                    opportunity to appear and be heard in the other proceeding.

            5.      Papers Filed Under Seal. When filing papers under seal, counsel should deliver

    to the Clerk an original and one ( 1) copy of the papers. In accordance with section G of the

    Administrative Procedures Governing Filing and Service by Electronic Means, a redacted

     version of any sealed document shall be filed electronically within seven (7) days of the filing of

     the sealed document.

            6.      Courtesy Copies. The parties shall provide to the Court two (2) courtesy copies

     of all briefs and one (1) courtesy copy of any other document filed in support of any briefs (i.e.,

     appendices, exhibits, declarations, affidavits, etc.). This provision also applies to papers filed

     under seal.

            7.      ADR Process. This matter was discussed during the Rule 16 scheduling

     conference. The call will be referred to a magistrate judge for ADR purposes.

            8.      Interim Status Report. On March 5, 2020 and March 26, 2021, counsel shall

    submit joint interim reports to the Court on the nature of the matters in issue and the progress of

     discovery to date.

            9.      Status Conferences. On March 12, 2020at11:00 A.Mand April 8, 2021 at

     10:00 A.M., the Court will status conferences by telephone with counsel. Plaintiffs counsel

     shall initiate the telephone call. At the time of this conference, counsel shall also be prepared to


                                                      -7-
Case 1:19-cv-01031-RGA-SRF Document 30 Filed 11/21/19 Page 8 of 16 PageID #: 868




    discuss the progress, if any, of settlement discussions and shall be prepared to discuss the

    possibility of setting up a settlement conference with the Court, counsel and their clients. If all

    parties agree that there is nothing to report, nor anything to add to the interim status report or to

    this order, they shall notify the Court in writing before the conference is scheduled to occur, and

    the conference will be taken off of the Court's calendar.

            10.     Claim Construction Issue Identification. On or before April 30, 2020, the

    parties shall exchange a list of those claim term(s)/phrase(s) that they believe need construction.

    Two weeks after exchanging the lists of terms (May 14, 2020), the parties shall exchange their

    proposed claim constructions of the identified term(s)/phrase(s). These documents will not be

    filed with the Court. Subsequent to exchanging their constructions, the parties will meet and

    confer to prepare a Joint Claim Construction Chart to be filed no later than May 21, 2020. The

    parties' Joint Claim Construction Chart should identify for the Court the term(s)/phrase(s) of the

    claim(s) in issue, and should include each party's proposed construction of the disputed claim

    language with citation(s) only to the intrinsic evidence in support of their respective proposed

    constructions. A copy of the patent(s) in issue as well as those portions of the intrinsic record

    relied upon shall be submitted with this Joint Claim Construction Chart. In this joint submission,

    the parties shall not provide argument.

            11.     Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening

    brief, not to exceed 20 pages: June 11, 2020. The Defendant shall serve, but not file, its

    answering brief, not to exceed 30 pages: July 2, 2020. The Plaintiff shall serve, but not file, its

    reply brief, not to exceed 20 pages: July 23, 2020. The Defendant shall serve, but not file, its

    sur-reply brief, not to exceed 10 pages, August 7, 2020. No later than August 14, 2020, the

    parties shall file a Joint Claim Construction Brief. The parties shall copy and paste their untiled




                                                     -8-
Case 1:19-cv-01031-RGA-SRF Document 30 Filed 11/21/19 Page 9 of 16 PageID #: 869




    briefs into one brief, with their positions on each claim term in sequential order, in substantially

     the form below.

                               JOINT CLAIM CONSTRUCTION BRIEF

            I.      Agreed-upon Constructions

            II.     Disputed Constructions

                    A. [TERM l]

                            1. Plaintiff's Opening Position

                            2. Defendant's Answering Position

                            3. Plaintiff's Reply Position

                            4. Defendant's Sur-Reply Position

                    B. [TERM 2]

                            1. Plaintiff's Opening Position

                            2. Defendant's Answering Position

                            3. Plaintiff's Reply Position

                            4. Defendant's Sur-Reply Position

     Etc. The parties need not include any general summaries of the law relating to claim

     construction. If there are any materials that would be submitted in an appendix, the parties shall

     submit them in a Joint Appendix.

            12.     Beginning at 10:00 AM on September 15, 2020, the Court will hear evidence

     and argument on claim construction. The parties shall notify the Court, by joint letter

     submission, no later than the date on which Plaintiff's reply claim construction brief is due: (i)

     whether they request leave to present testimony at the hearing; and (ii) the amount of time they

     would like to have allocated to them for the hearing.




                                                     -9-
Case 1:19-cv-01031-RGA-SRF Document 30 Filed 11/21/19 Page 10 of 16 PageID #: 870




             13.    The court shall issue its decision on claim construction by October 30, 2020.

             14.    Case Dispositive Motions. All case dispositive motions and Daubert motions,

     and opening briefs, and affidavits, if any, in support of the motion shall be served and filed on or

     before May 14, 2021. Briefing will be presented pursuant to the Court's Local Rules, except as

     modified during the scheduling conference. If the matter is scheduled for a bench trial, no case

     dispositive motions shall be filed without prior authorization of the Court. No case-dispositive

     motion under Rule 56 or Daubert motion may be filed more than ten (I 0) days before the above

     date without leave of the Court.

            Any reference to exhibits in the briefs must refer to the specific pages of the exhibit

     proffered in support of a party's argument. If the exhibit is a deposition, both the page and line

     numbers must be specified. 4

             15.    Applications by Motion. Except as otherwise specified herein, any application to

     the Court shall be by written motion filed with the Clerk. Any non-dispositive motion should

     contain the statement required by Local Rule 7.1.1.

             16.    Pretrial Conference. On September 3, 2021, the Court will hold a Pretrial

     Conference in Court with counsel beginning at 9:00 AM. Unless otherwise ordered by the Court,

     the parties should assume that filing the pretrial order satisfies the pretrial disclosure requirement

     of Federal Rule of Civil Procedure 26( a)(3 ). The parties shall file with the Court the joint

     proposed final pretrial order with the information required by the form of Final Pretrial Order

     which accompanies this Scheduling Order one week before the Pretrial Conference. Unless

     otherwise ordered by the Court, the parties shall comply with the time frames set forth in Local



     4
      For example, a reference to an exhibit that refers to the entire document will not be accepted
     and is not consistent with this provision.



                                                     - 10 -
Case 1:19-cv-01031-RGA-SRF Document 30 Filed 11/21/19 Page 11 of 16 PageID #: 871




     Rule 16.3(d)(l)-(3) for the preparation of the joint proposed final pretrial order. The Court will

     advise the parties at or before the above-scheduled pretrial conference whether an additional

     pretrial conference will be necessary.

             17.     Motions in Limine. Motions in limine shall not be separately filed. All in limine

     requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall

     be limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine

     request and any response shall contain the authorities relied upon; each in limine request may be

     supported by a maximu~ of three (3) pages of argument and maybe opposed by a maximum of

     three (3) pages of argument, and the party making the in limine request may add a maximum of

     one (1) additional page in reply in support of its request. If more than one party is supporting or

     opposing an in limine request, such support or opposition shall be combined in a single three (3)

     page submission (and, if the moving party, a single one (1) page reply), unless otherwise ordered

     by the Court. No separate briefing shall be submitted on in limine requests, unless otherwise

     permitted by the Court.

             18.     Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be

     tried to a jury, pursuant to Local Rules 4 7 and 51 the parties should file joint (i) proposed voir

     dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms

     three (3) full business days before the final pretrial conference. That submission shall be

     accompanied by a computer diskette containing each of the foregoing four (4) documents in

     WordPerfect format.

             19.     Trial. This matter is scheduled for a 5 day jury trial beginning at 9:30 a.m. on

     September 20, 2021 with the subsequent trial days beginning at 9:00 a.m. The trial will be




                                                      - 11 -
Case 1:19-cv-01031-RGA-SRF Document 30 Filed 11/21/19 Page 12 of 16 PageID #: 872




     timed, as counsel will be allocated a total number of hours in which to present their respective

     cases.



                                                            Isl

                                                                                AGISTRA TE JUDGE




                                                   - 12 -
Case 1:19-cv-01031-RGA-SRF Document 30 Filed 11/21/19 Page 13 of 16 PageID #: 873




                                 Appendix A: Proposed Schedule




        Rule 16 Conference                       10/28/2019 (11 :00 AM)

        Initial Disclosures                             11/15/2019

      Application to Court for
                                   Within fourteen (14) days of the entry of this Order
         Protective Order

      ESI Initial Disclosures
          pursuant to the
         Delaware Default
                                                        11/27/2019
      Standard for Discovery
           of Electronic
      Documents, Section 3

      Disclosure of Asserted
        Patents, Accused
        Products, and File
                                                        12/11/2019
       Histories pursuant to
       Default Standard for
      Discovery, Section 4.a

          Core Technical
      Document Production,
        pursuant to Default                             1/24/2020
      Standard for Discovery,
            Section 4.b

      Joinder of Other Parties
        and Amendment of                                2/28/2020
             Pleadings

       Interim Status Report
                                                        3/5/2020
           on Discovery

         Status Conference
                                                 3/12/2020(11:00 a.m.)
            (Telephonic)

        Initial Infringement
       Contentions, pursuant
      to Default Standard for
                                                        3/13/2020
      Discovery, Section 4.c,
        and First Election of
          Asserted Claims




                                               - 13 -
Case 1:19-cv-01031-RGA-SRF Document 30 Filed 11/21/19 Page 14 of 16 PageID #: 874




          Initial Invalidity
       Contentions, pursuant
      to Default Standard for
                                                4/24/2020
      Discovery, Section 4.d,
        and First Election of
              Prior Art

      Exchange list of claim
        terms/phrases for                       4/30/2020
           construction

        Exchange proposed
                                                5/14/2020
        claim constructions

           Joint Claim
                                                5/21/2020
        Construction Chart

         Opening Claim
        Construction Brief                      6/11/2020
           (Plaintiff)

        Answering Claim
        Construction Brief                      7/2/2020
          (Defendant)

      Substantial Completion
          of Document                           7/22/2020
            Production

          Reply Claim
        Construction Brief                      7/23/2020
           (Plaintiff)

         Sur-Reply Claim
        Construction Brief                      8/7/2020
           (Defendant)

           Joint Claim
                                                8/14/2020
        Construction Brief

        Claim Construction
                                         9/15/2020 (10:00 AM)
             Hearing

        Second Election of
                                                11/20/2020
         Asserted Claims

       Fact Discovery Cutoff                    12/4/2020




                                       - 14 -
Case 1:19-cv-01031-RGA-SRF Document 30 Filed 11/21/19 Page 15 of 16 PageID #: 875




        Second Election of
                                                12/21/2020
            Prior Art

        Opening/Burden of
                                                1/21/2021
       Proof Expert Reports

      Rebuttal Expert Reports                   2/24/2021

       Reply Expert Reports                     3/24/2021

       Interim Status Report
                                                3/26/2021
           on Discovery

        Status Conference
                                         4/8/2021 (10:00 a.m.)
           (Telephonic)

          Close of expert
                                                4/28/2021
            discovery

        Case Dispositive
       Motions and Daubert
                                                5/14/2021
       Motions - Opening
             Briefs

       Serve list of each fact
       witness to be called at                  5/28/2021
                trial

        Case Dispositive
       Motions and Daubert
                                                6/11/2021
       Motions - Opposition
              Briefs

       Serve list of rebuttal
       fact witnesses to be                     6/28/2021
           called at trial

        Case Dispositive
       Motions and Daubert                      7/6/2021
      Motions - Reply Briefs

         Final Election of
                                                 7/23/21
         Asserted Claims

      Last day to depose fact
       witnesses on the trial                   7/28/2021
                list




                                       - 15 -
Case 1:19-cv-01031-RGA-SRF Document 30 Filed 11/21/19 Page 16 of 16 PageID #: 876




      Final Election of Prior
                                                8/6/2021
               Art

       Joint proposed final
                                                8/27/2021
          pretrial order

       Pre-trial Conference               9/3/2021 (9:00 AM)

               Trial                      9/20/2021 (9:30 AM)




                                       - 16 -
